Citation Nr: 0712748	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic fatigue syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for an undiagnosed illness manifested by joint pain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.

4.  Entitlement to an initial evaluation in excess of 30 
percent for rosacea of the face and eczematous dermatitis of 
the upper body, prior to August 30, 2002.

5.  Entitlement to an initial evaluation in excess of 60 
percent for rosacea of the face and eczematous dermatitis of 
the upper body, from August 30, 2002.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1994 to December 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the Reno, 
Nevada Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This issue of entitlement to an initial evaluation in excess 
of 10 percent for chronic fatigue syndrome was previously 
before the Board in January 2005 when it was remanded to the 
RO for additional development of the evidence.  The issue has 
been returned to the Board for appellate consideration.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for an undiagnosed illness manifested by joint 
pain, entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome, entitlement to an 
initial evaluation in excess of 30 percent for rosacea of the 
face and eczematous dermatitis of the upper body, prior to 
August 30, 2002, and entitlement to an initial evaluation in 
excess of 60 percent for rosacea of the face and eczematous 
dermatitis of the upper body, from August 30, 2002, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent clinical evidence of record demonstrates that 
the veteran's chronic fatigue syndrome is manifested by 
complaints of fatigue and headaches, and has been shown by 
competent clinical evidence to restrict 10 percent of the 
veteran's routine daily activities.


CONCLUSION OF LAW

An initial evaluation of 20 percent, but no higher, for 
chronic fatigue syndrome is granted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002).  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 
4.88b, Diagnostic Code 6354 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the November 2002 rating 
decision granted the veteran's claim of entitlement to 
service connection for undiagnosed illness manifested by 
chronic fatigue syndrome, such claim is now substantiated.  
As such, his filing of a notice of disagreement as to the 
November 2002 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The June 2003 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for chronic 
fatigue syndrome, and included a description of the rating 
formulas under those diagnostic codes.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher evaluation for the service-
connected disability on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The veteran asserts that an increased evaluation is warranted 
for his service-connected chronic fatigue syndrome.  The RO 
has assigned the veteran's disability a 10 percent 
evaluation, from August 14, 2000.

Under 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2006), a 10 
percent evaluation is assigned when there are chronic fatigue 
syndrome symptoms (CFS) which wax and wane but result in 
periods incapacitation of at least one but less than two 
weeks total duration per year, or; symptoms controlled by 
continuous medication.  In order to achieve the next higher, 
20 percent evaluation, there must be evidence that the CFS 
symptoms are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; wax and wane, resulting in periods of incapacitation of 
at least two but less than four weeks total duration per 
year.  

In this case, the record reflects that the veteran has 
consistently complained of experiencing fatigue and other 
symptoms associated with CFS, including headaches.  On VA 
examination in February 2006 for his chronic fatigue 
syndrome, the veteran reported that he had experienced low 
grade fevers on and off, recurring sore throat, headaches 
upon awakening and prior to going to bed, migratory joint 
pains, and situational depression.  The examiner reported 
that the routine daily activities that were restricted due to 
the veteran's chronic fatigue included participation in team 
sports functions.  According to the examiner this was 10 
percent of the veteran's duties.  The veteran also reported 
that he was no longer able to lift light weights but that 
three times a week, he was able to participate in 
cardiovascular-aerobic exercises for 20 minutes.  The 
examiner reported that the veteran had not been placed on bed 
rest due to his CFS, nor had he been placed on any medication 
for it.

In light of the clinical findings of record, particularly the 
findings that the veteran's nearly constant chronic fatigue 
syndrome restricts his daily routine activities by 10 
percent, the Board finds that the veteran's overall 
disability picture more nearly approximates the criteria for 
a higher, 20 percent evaluation than the currently assigned 
10 percent evaluation.  However, because the record does not 
demonstrate that the veteran's CFS symptomology is nearly 
constant and restricts routine daily activities to 50 to 75 
percent of the pre-illness level, or; waxes and wanes, 
resulting in periods of incapacitation of at least four but 
less than six weeks total per year, a 40 percent evaluation 
is not warranted.

Therefore, the Board finds that an initial 20 percent 
evaluation, but no higher, is warranted for the veteran's 
service-connected chronic fatigue syndrome.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to an initial evaluation of 20 percent, but no 
higher, for service-connected chronic fatigue syndrome, is 
granted, subject to the applicable law governing the award of 
monetary benefits.

REMAND

The record reflects that in February 2006,  the veteran 
submitted a Notice of Disagreement (NOD) with the evaluations 
assigned for irritable bowel syndrome and an undiagnosed 
illness manifested by joint pain when service connection was 
granted in an October 2005 RO rating decision.  However, it 
does not appear that a SOC has been issued for those issues.

The record also reflects that in December 2006, the veteran 
submitted a Notice of Disagreement with the evaluation 
assigned for rosacea and eczematous dermatitis of the upper 
body when service connection was granted in a November 2006 
rating decision. However, it does not appear that a SOC has 
been issued for that issue.

 In view of the foregoing, the Board finds that the issues of 
entitlement to increased initial evaluations for the 
veteran's service-connected irritable bowel syndrome, 
undiagnosed illness manifested by joint pain, and rosacea and 
eczematous dermatitis of the upper body have been placed in 
appellate status by the filing of NODs as to these issues.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in these circumstances where a Notice of Disagreement is 
filed, but a Statement of the Case has not been issued, the 
Board must remand the claim to the AOJ to direct that a 
Statement of the Case be issued.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a Statement of the 
Case reflecting
its adjudication of the issues of 
entitlement to increased initial 
evaluations for the veteran's service-
connected irritable bowel syndrome, 
undiagnosed illness manifested by joint 
pain, and rosacea and eczematous 
dermatitis of the upper body.  The 
veteran should be clearly advised of the 
need to file timely substantive appeals 
if he desires appellate review of the 
issues.  The appellant should be afforded 
the appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


